Citation Nr: 0023908	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for laminectomy syndrome 
of the lumbar spine, degenerative disc disease, currently 
rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's verified period of active military service is 
from April 1954 to February 1960.  Discharge papers, DD 214, 
of record also indicate a period of "other" service for 1 
year, 11 months, and 6 days.  This period of service has not 
been verified as being active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
continued a 60 percent rating for the service-connected 
degenerative disc disease which had been in effect since May 
1994.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected low back disability is 
manifested by:  range of motion testing results of flexion to 
75 degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 12 degrees, and extension to 28 degrees; pain on 
straight leg raising on both the right and the left; sciatic 
pain into the right leg; and, chronic stiffness and pain on 
all ranges of motion.  

3.  The veteran's service-connected back disability does not 
present an exceptional or unusual disability picture 
rendering impractical the application of the regular 
schedular standards that would have warranted referral of the 
case to the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
laminectomy syndrome of the lumbar spine, degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5285, 5286, 5293 (1999).  

2.  Failure of the RO to consider or document its 
consideration of extra-schedular ratings and the failure to 
refer the case to the Under Secretary for Benefits, or the 
Director of Compensation and Pension Service, is no more than 
harmless error.  38 C.F.R. § 3.321(b)(1) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schedular Rating

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that 
back disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record reveals that the veteran injured his 
low back during service.  Subsequent to service the veteran 
required surgical treatment on several occasions for 
degenerative disc disease of the lumbosacral spine.  The 
veteran's low back symptoms continued to increase in severity 
over the years and surgical treatment did not appear to 
improve his symptoms.  

In December 1998 a VA examination of the veteran was 
conducted.  Range of motion testing of the low back revealed:  
flexion to 80 degrees, extension to 10 degrees, right lateral 
flexion to 25 degrees, and left lateral flexion to 10 
degrees.  Pain on motion was specifically noted with 
extension and left lateral flexion.  The Examiner also noted 
that "repetitive movements in any direction caused pain and 
spasm with noticeable weakness."  Left scoliosis and spasm 
of the left paravertebral muscles were noted while standing.  
The diagnosis was arthritis and degenerative disc disease of 
the lumbar spine.

In July 1999 the most recent VA examination of the veteran 
was conducted.  The veteran reported chronic low back pain 
and the examiner noted some pain present when the veteran was 
dressing and undressing.  Physical examination revealed pain 
on straight leg raising on both the right and the left.  
Range of motion testing revealed:  flexion to 75 degrees, 
left lateral flexion to 30 degrees, right lateral flexion to 
12 degrees, and extension to 28 degrees.  The veteran 
reported using a Velcro back brace for support.  Sciatic pain 
into the right leg was noted by the examiner.  Stiffness and 
pain on all ranges of motion was noted on examination.  

The service connected low back disability is currently rated 
as 60 percent disabling under diagnostic code 5293. That 
rating contemplates pronounced intervertebral disc syndrome 
with "persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief."  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5393 (1999).  The 
60 percent rating is the highest rating assignable under this 
diagnostic code.  The evidence of record reveals that the 
disability caused by the veteran's service-connected low back 
disability is almost exactly what is contemplated by the 60 
percent rating.  The veteran has severe degenerative disc 
disease of the lumbar spine with pain on motion, sciatic 
neuropathy, and demonstrable muscle spasm.  The evidence 
clearly reveals that the veteran has little intermittent 
relief from these symptoms.  

There are two other diagnostic codes which provide for 
higher, 100 percent, disability ratings for back 
disabilities.  A 100 percent rating is warranted under 
diagnostic code 5286 for ankylosis, complete bony fixation, 
of the spine at an "unfavorable angle with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)."  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5286 (1999).  The 
evidence of record does not support such a rating.  The 
evidence of record reveals back stiffness and pain on motion 
but there is no evidence of ankylosis.  

A 100 percent rating may also be assigned under diagnostic 
code 5285 for the residuals of a fracture of vertebra with 
spinal "cord involvement, bedridden, or requiring long leg 
braces."   38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285 
(1999).  Again we note that the evidence of record does not 
support such a rating.  There is no evidence showing a 
fractured vertebra and no evidence of any spinal cord 
involvement.  

The evidence is against the veteran's claim for an increased 
rating.  The preponderance of the evidence reveals that the 
veteran's disability picture resulting from his service-
connected low back disability matches the criteria for a 60 
percent disability rating under diagnostic code 5293 for 
intervertebral disc syndrome.  There is no evidence showing 
that the veteran meets the criteria for 100 percent ratings 
for ankylosis or a fractured vertebra.   

II.  DeLuca Consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The VA General Counsel has held that DeLuca consideration is 
required for disabilities rated under diagnostic code 5293 
for intervertebral disc syndrome.  However, we note that the 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the maximum 60 percent evaluation for his service-
connected low back disorder.  The Board has considered the 
veteran's claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  The evidence of record also indicates that the 
veteran has arthritis of the lumbosacral spine.  However, the 
evidence also does not attribute the veteran's limitation of 
motion and pain on motion to the arthritis.  Rather, the 
evidence most clearly attributes such limitation of motion 
and pain on motion to neurologic symptoms associated with 
degenerative disc disease including sciatic neuropathy.  
Also, as stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  This has been accomplished in the present case as 
the veteran is assigned a 60 percent disability rating for 
his degenerative disc disease which is the maximum assignable 
disability rating.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

III.  Extra-Schedular Rating

Because the veteran is rated at the maximum assignable 
disability rating for his service-connected intervertebral 
disc syndrome, his claim for an increased rating implies that 
he is also requesting extra-schedular consideration.  

VA regulations state that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's low back disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation for the low back disability, which have been 
considered, as discussed above, it does not appear that there 
are any "exceptional or unusual" circumstances indicating 
that the rating schedule is inadequate to compensate the 
appellant for this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 
66749 (1996).  Specifically, the Board finds no evidence of 
an exceptional disability picture.  It is not shown by the 
evidence that the appellant has required frequent 
hospitalization in the remote or recent past for his low back 
disability.  Thus, in the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

IV.  Conclusion

The evidence of record reveals that the symptoms of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine almost exactly match the criteria for the 
currently assigned 60 percent disability rating.  Also, the 
evidence does not support an increased rating under any other 
diagnostic code.  The veteran's main assertion in his claim 
for an increased rating for his service-connected low back 
disability is that the condition renders him unable to work.  
During the pendency of this appeal the RO assigned a total 
rating for compensation on the basis of individual 
unemployability based on the veteran's service-connected 
disabilities.  


ORDER

An increased rating for laminectomy syndrome of the lumbar 
spine, degenerative disc disease, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

